        Case 6:20-po-00534-HBK Document 6 Filed 12/22/20 Page 1 of 2


 1   Sean O. Anderson
     Acting Legal Officer
 2   NATIONAL PARK SERVICE
 3   Legal Office
     P.O. Box 517
 4   Yosemite, California 95389
     Telephone: (209) 372-0241
 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                         Docket Number 6:20-po-00534-HBK
12                       Plaintiff,
13           v.                                         MOTION TO RESOLVE VIOLATION
                                                        NUMBER 9293026 THROUGH
14
                                                        FORFEITURE OF COLLATERAL; AND
15    MARK D. RODRIGUEZ,                                [PROPOSED] ORDER THEREON

16                       Defendant.
17

18          The United States hereby moves to resolve the above-captioned matter, violation number

19   9293026, through a forfeiture of collateral, consistent with the bail schedule, $320, plus the $30

20   processing fee, with 90 days from the date of the signed order to pay.

21

22          Dated: December 22, 2020                       /S/ Sean O. Anderson
                                                           Sean O. Anderson
23                                                         Acting Legal Officer
24                                                         Yosemite National Park

25

26

27

28
                                                       1
        Case 6:20-po-00534-HBK Document 6 Filed 12/22/20 Page 2 of 2


 1                                                 ORDER
 2

 3            Upon motion of the United States, the matter of United States v. Rodriguez, case no. 6:20-
     po-00534-HBK (violation no. 9293026), shall be resolved through a forfeiture of collateral,
 4
     consistent with the bail schedule ($320.00 plus the $30.00 processing fee) for a total amount due
 5
     of $350.00 to be paid no later than ninety (90) days from the date of this order.
 6

 7
     IT IS SO ORDERED.
 8

 9
     Dated:      December 22, 2020
10                                                      HELENA M. BARCH-KUCHTA
                                                        UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
